Citation Nr: 0434111	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  00-21 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1957 to April 
1957 and from May 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Winston-Salem, North Carolina.  The veteran 
thereafter perfected appeals of entitlement to service 
connection for five disabilities.  In March 2003, the Board 
issued a decision regarding all but the claim of entitlement 
to service connection for COPD as additional development was 
needed prior to appellate review.

Thereafter, this issue was sent to the Board's Evidence 
Development Unit (EDU), and the requested development was 
completed in June 2003.  The following month, this matter was 
remanded for initial review of the developed evidence in 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The hearing requested via the veteran's September 2000 
substantive appeal form was conducted at the RO in October 
2002 before the undersigned Acting Veterans Law Judge.  The 
transcript reflects that the issue of entitlement to service 
connection for COPD remained on appeal but was not discussed 
at the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Current private medical records contain diagnoses of COPD.  A 
July 1996 Social Security Administration (SSA) decision 
reflects that an April 1995 chest X-ray revealed some 
scattered pulmonary fibrosis and changes compatible with some 
scarring.  Attempts to obtain the April 1995 radiology report 
and medical records associated with the July 1996 SSA 
decision were unsuccessful.  While the evidence of record 
shows that the veteran had a long history of smoking, his 
service medical records also reflect that he was treated for 
primary atypical pneumonia in November 1959.  Therefore, the 
Board finds a VA examination etiology opinion is necessary 
for an adequate determination.  See 38 C.F.R. § 3.159(c)(4) 
(2004). 

Accordingly, this matter is REMANDED for the following:

1.  Schedule the veteran for a VA 
respiratory examination to clarify the 
current diagnosis.  The examiner should 
then provide an opinion as to whether any 
currently diagnosed condition is likely 
(more than 50%), at least as likely as 
not (50%), or not likely (less than 50%) 
etiologically related to the veteran's 
period of active duty, to include 
treatment for primary atypical pneumonia 
in November 1959.  The examiner should 
provide a rationale for his/her opinion.  

If any manifested chronic disability 
cannot be attributed to the veteran's 
period of military service on a medical 
scientific basis, without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since August 2003.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




